DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
Preliminary amendments to the claims filed on 06 June 2022 are herein acknowledged.  Claims 1-13 remain pending and are hereinafter examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear whether the “exciting light” (line 13) refers to the exciting light(s) previously set forth in the claim or other lights. For the purpose of advancing the prosecution, Examiner will assume that the “exciting light” (line 13) may refer to any lights.
It is unclear whether the “fluorescent light” (line 14) refers to the fluorescent light(s) previously set forth in the claim or other lights. For the purpose of advancing the prosecution, Examiner will assume that the “exciting light” (line 13) may refer to any lights. 
Regarding Claim 8, it is unclear whether the “first component” and “second component” refer to the same components as previously set forth under Claim 1 or different components. For the purpose of advancing the prosecution, Examiner will assume that the “first component” and “second component” may refer to any component of information that can be defined in the invention.
Regarding Claim 10, it is unclear whether the “first component” refers to the same as previously set forth under Claim 1 or a different component. For the purpose of advancing the prosecution, Examiner will assume that the “first component” may refer to any information that can be defined in the invention.
Regarding Claims 12-13, it is unclear whether the “exciting light and fluorescent light” refer to the exciting light and fluorescent light previously set forth in the claim or other lights. For the purpose of advancing the prosecution, Examiner will assume that the “exciting light and fluorescent light” may refer to any lights.
All the dependent claims that are dependent upon the aforementioned rejected claims, are also rejected as they inherit the deficiencies of their parent claims as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikenaga (US 2015/0139527 A1).
Regarding Claim 1, Ikenaga discloses a medical image processing apparatus  (Abstract, “An image processing apparatus”; [0039], “The specimen 17 is a biological tissue slice, a cell group, or the like”) comprising:
a receiver configured to obtain a captured image resulting from image capture, in an image sensor, of exciting light that is shed on an observed object and is provided by way of the observed object, and of fluorescent light that is excited by the exciting light and is provided from the observed object, the captured image including an exciting light component and a fluorescent light component (Fig. 1, showing an image capture unit including optical parts and an image processing unit; [0037]-[0040], light source 11 and excitation filter 12 that irradiates the specimen 17; [0039], “The specimen 17 is a biological tissue slice, a cell group, or the like dyed with the fluorescent dye”; [0041], “Light emitted from the specimen 17 enters the objective lens 13.”); and 
an image processor configured to perform image processing on the captured image (Fig. 1, image processing unit 20), wherein 
a light receiving surface of the image sensor is provided with a color filter in which a plurality of filter groups having spectral characteristics different from each other are arranged in a specific format (Fig. 1, #16; [0043], “image sensor 16 receives light passing through the IR cut filter for each of R, G, and B selected by an optical filter to generate an electrical signal and digitalizes it to generate Raw data”; [0048]-[0049], “FIG. 6 is a view showing color filter spectral characteristics of the CMOS image sensor 16”), 
the plurality of filter groups together transmitting white light ([0043], “image sensor 16 receives light passing through the IR cut filter for each of R, G, and B selected by an optical filter to generate an electrical signal and digitalizes it to generate Raw data” in which RGB components are transmitting the elements of white light; see also Fig. 8, wherein RGB components of light are passing through the imaging unit), 
each filter group of the plurality of filter groups transmits exciting light and fluorescent light ([0041], “Light emitted from the specimen 17 enters the objective lens 13.”; see also Fig. 8, wherein RGB components and fluorescence are passing through the imaging unit), 
the captured image includes plural pieces of first component information about colors corresponding to the spectral characteristics of the plurality of filter groups (Fig. 8, wherein RGB components are passing through the imaging unit; Fig. 6), respectively, and
the image processor is configured (see the citations discussed above) to 
generate second component information by using at least one combination of 
perform color correction processing that corrects the plural pieces of first component information about the colors based on the second component information so that a brightness of the exciting light component and a brightness of the fluorescent light component equals a predetermined balance. (Figs. 9A-C, wherein a combination of RGB components are used; see also [0066]-[0073], “color adjustment of linear matrix transformation”, and equations (4) and (5) wherein the RGB output values are adjusted that can be interpreted as adjusting the brightness of the received lights; [0067] wherein the image signals are analyzed to adjust/generate a desired output image; see also Figs. 9A-C and for instance [0079] wherein coefficients are determined to generate a desired output that can be interpreted as a predetermined balance; see also [0089] about the other configurations).
Regarding Claim 2, Ikenaga further discloses wherein the image processor is configured to perform the color correction processing that corrects the plural pieces of first component information about the colors by multiplying a color correction matrix by an input matrix including the second component information as a matrix element (Figs. 9A-C, wherein a combination of RGB components are used; see also [0066]-[0085], “color adjustment of linear matrix transformation”, and equations (4) and (5) wherein the RGB output values are adjusted).
Regarding Claim 3, Ikenaga further discloses wherein the input matrix includes each of the plural pieces of first component information about the colors as a matrix element (Figs. 9A-C, wherein a combination of RGB components are used; see also [0066]-[0085], “color adjustment of linear matrix transformation”, and equations (4) and (5) wherein the RGB output values are adjusted).
Regarding Claim 4, Ikenaga further discloses wherein the second component information is component information that is obtained by multiplication of the at least two pieces of first component information out of the plural pieces of first component information about the colors (Figs. 9A-C, wherein a combination of RGB components are used; see also [0066]-[0085], “color adjustment of linear matrix transformation”, and equations (4) and (5) in which multiplications such as the RR RG RB and the like are used).
Regarding Claim 5, Ikenaga further discloses wherein the plurality of filter groups are three filter groups that are grouped according to a wavelength band for red, green, or blue, and the captured image (Fig. 1, #16; [0043], “image sensor 16 receives light passing through the IR cut filter for each of R, G, and B selected by an optical filter to generate an electrical signal and digitalizes it to generate Raw data”; [0048]-[0049], “FIG. 6 is a view showing color filter spectral characteristics of the CMOS image sensor 16”).
Regarding Claim 7, Ikenaga discloses a medical observation system (Abstract, “An image processing apparatus”; [0039], “The specimen 17 is a biological tissue slice, a cell group, or the like”) comprising: 
a light source device configured to emit exciting light (Fig. 1, showing an image capture unit including optical parts and an image processing unit; [0037]-[0040], light source 11 and excitation filter 12 that irradiates the specimen 17);
an imaging device (Fig. 1, showing an image capture unit including optical parts and an image processing unit; [0037]-[0040], light source 11 and excitation filter 12 that irradiates the specimen 17)  including: 
an image sensor configured to generate a captured image by capturing an image of the exciting light that is shed on an observed object and is provided by way of the observed object and of fluorescent light that is excited by the exciting light and is provided from the observed object (Fig. 1, #16; [0043], “image sensor 16 receives light passing through the IR cut filter for each of R, G, and B selected by an optical filter to generate an electrical signal and digitalizes it to generate Raw data”; [0048]-[0049], “FIG. 6 is a view showing color filter spectral characteristics of the CMOS image sensor 16”; Fig. 1, showing an image capture unit including optical parts and an image processing unit; [0037]-[0040], light source 11 and excitation filter 12 that irradiates the specimen 17; [0039], “The specimen 17 is a biological tissue slice, a cell group, or the like dyed with the fluorescent dye”; [0041], “Light emitted from the specimen 17 enters the objective lens 13.”); and
a color filter  in which a plurality of filter groups having spectral characteristics different from each other are arranged in a specific format, the color filter being provided in a light receiving surface of the image sensor (Fig. 1, #16; [0043], “image sensor 16 receives light passing through the IR cut filter for each of R, G, and B selected by an optical filter to generate an electrical signal and digitalizes it to generate Raw data”; [0048]-[0049], “FIG. 6 is a view showing color filter spectral characteristics of the CMOS image sensor 16”); and 
the medical image processing apparatus according to claim 1 configured to process the captured image (see the rejection for Claim 1 stated above).
Regarding Claim 8, Ikenaga further discloses wherein the image processor is further configured to generate second component information by using at least two different combinations of two different pieces of first component information out of the plural pieces of first component information about the colors. (Figs. 9A-C, wherein a combination of RGB components are used; see also [0066]-[0085], “color adjustment of linear matrix transformation”, and equations (4) and (5) wherein the RGB output values are adjusted, and various combinations such as the RR RG RB and the like are used).
Regarding Claim 9, Ikenaga further discloses wherein the captured image includes a plurality of color patches imaged by the image sensor while the observed object is illuminated by the exciting light. (RGB components as discussed under Claims 1 and 8 can be considered as color patches).
Regarding Claim 10, Ikenaga further discloses wherein the image processor is configured to perform the color correction processing for each color patch of the plurality of color patches that corrects the plural pieces of first component information about the colors by multiplying a color correction matrix by an input matrix for each color patch of the plurality of color patches including the second component information as a matrix element. (see the rejection under Claims 1-4 wherein RGB components are corrected and various combinations of RGB components are used in the color correction process; Figs. 9A-C, wherein a combination of RGB components are used; see also [0066]-[0085], “color adjustment of linear matrix transformation”, and equations (4) and (5) wherein the RGB output values are adjusted, and various combinations such as the RR RG RB and the like are used).
Regarding Claim 11, Ikenaga further discloses wherein the image processor is configured to determine a color correction matrix for each color patch of the plurality of color patches based on an ideal pixel value for the color patch for the colors. (see the rejection under Claims 1-4 wherein RGB components are corrected and various combinations of RGB components are used in the color correction process; Figs. 9A-C, wherein a combination of RGB components are used; see also [0066]-[0085], “color adjustment of linear matrix transformation”, and equations (4) and (5) wherein the RGB output values are adjusted, and various combinations such as the RR RG RB and the like are used).
Regarding Claim 12, Ikenaga discloses a medical image processing method (Abstract, “An image processing apparatus”; [0039], “The specimen 17 is a biological tissue slice, a cell group, or the like”; [0007], “an image processing apparatus that processes a fluorescence image”) comprising: 
obtaining an image by illuminating an observed object with exciting light to output fluorescent light, the image containing an exciting light component and a fluorescent light component, from a light receiving surface of an image sensor provided with a color filter in which a plurality of filter groups having spectral characteristics different from each other are arranged in a specific format, each filter group of the plurality of filter groups transmits exciting light and fluorescent light and the plurality of filter groups together transmitting white light (see the rejection for similar limitations under Claim 1; Fig. 1, showing an image capture unit including optical parts and an image processing unit; [0037]-[0040], light source 11 and excitation filter 12 that irradiates the specimen 17; [0039], “The specimen 17 is a biological tissue slice, a cell group, or the like dyed with the fluorescent dye”; [0041], “Light emitted from the specimen 17 enters the objective lens 13.”; Fig. 1, #16; [0043], “image sensor 16 receives light passing through the IR cut filter for each of R, G, and B selected by an optical filter to generate an electrical signal and digitalizes it to generate Raw data”; [0048]-[0049], “FIG. 6 is a view showing color filter spectral characteristics of the CMOS image sensor 16”; [0043], “image sensor 16 receives light passing through the IR cut filter for each of R, G, and B selected by an optical filter to generate an electrical signal and digitalizes it to generate Raw data” in which RGB components are transmitting the elements of white light; see also Fig. 8, wherein RGB components of light are passing through the imaging unit; [0041], “Light emitted from the specimen 17 enters the objective lens 13.”; see also Fig. 8, wherein RGB components and fluorescence are passing through the imaging unit); 
generating first component information about colors corresponding to the spectral characteristics of the plurality of filter groups, respectively (see Claim 1 regarding the RGB component and first component information), and 
generating second component information by using at least one combination of two different pieces of first component information out of the plural pieces of first component information about the colors (Figs. 9A-C, wherein a combination of RGB components are used; see also [0069]-[0073], “color adjustment of linear matrix transformation”, and equations (4) and (5)), and 
color correction processing that corrects the plural pieces of first component information about the colors based on the second component information so that a balance between a brightness of the exciting light component and a brightness of the fluorescent light component equals a predetermined balance (see similar citations regarding the color correction processing under Claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 6 is rejected under 35 U.S.C. 103 as obvious over Ikenaga (US 2015/0139527 A1) in view of Lindvold (US 2015/0088001 A1).
Regarding Claim 6, Ikenaga is silent as to the exciting light is a light that excites protoporphyrin.
	Lindvold teaches the exciting light is a light that excites protoporphyrin ([0032] excitation light source; [0033] wherein “an endoscopic tube accommodating at least one optical transmission path adapted to guide excitation light and examination light to a region of examination; [0034] wherein “The photosensitive compound is preferably selected from the group of … protoporphyrin, preferably protoporphyrin IX (PPIX)”).
	In a similar field of endeavor, Lindvold discloses an imaging system, an endoscopy system, for fluorescence imaging for the diagnosis of the bladder cancer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus, as taught by Ikenaga, to utilize the fluorescence properties of protoporphyrin and use a light source to excite the protoporphyrin, in order to provide an effective medical diagnostic technique for the examination of cancer cells such as in bladder cancer which substantially improves the diagnosis and the treatment of the disease (see Lindvold, [0032]). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

	Claim 13 is rejected under 35 U.S.C. 103 as obvious over Ikenaga (US 2015/0139527 A1) in view of Takahashi (US 2017/0251915 A1).
Regarding Claim 13, Ikenaga discloses … generate first component information about colors corresponding to spectral characteristics of a plurality of filter groups, respectively, in an image obtained by illuminating an observed object with exciting light to output fluorescent light, the image containing an exciting light component and a fluorescent light component, the plurality of filter groups having spectral characteristics different from each other are arranged in a specific format, wherein the plurality of filter groups together transmit white light and each filter group of the plurality of filter groups transmits exciting light and fluorescent light (see similar citations discussed under Claim 1-4 and 12);
generate second component information by using at least one combination of two different pieces of first component information out of the plural pieces of first component information about the colors, and perform color correction processing that corrects the plural pieces of first component information about the colors based on the second component information so that a balance between a brightness of the exciting light component and a brightness of the fluorescent light component equals a predetermined balance (see similar citations discussed under Claim 1-4 and 12).
	While Ikenaga discloses a processing unit and a circuitry (Fig. 8), Ikenaga is silent as to a non-transitory computer readable storage device having computer readable instructions that when executed by circuitry cause the circuitry to perform processing.
	Takahashi teaches a non-transitory computer readable storage device having computer readable instructions that when executed by circuitry cause the circuitry to perform processing ([0049], “The imaging information storage unit 206 stores various programs configured to operate the endoscope 2 and data including various parameters necessary for operations of the endoscope 2, identification information of the endoscope 2, and the like”; [0070], “The storage unit 43 records various programs configured to operate the endoscope apparatus 1 and data including various parameters and the like necessary for operations of the endoscope apparatus 1”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus and the processing unit, as taught by Ikenaga, to further include a memory unit, like taught by Takahashi, in order to enable the system to store various programs configured to operate the device (see Takahashi, [0049], [0070]). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection necessitated by amendments.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793